On Motion to Dismiss.
Taliaeerro, J.
The grounds for this motion are :
First — That the motion for a suspensive appeal was not made in open court within ten judicial days after the judgment of the Superior District Court was signed.
Second — That there was no order of the judge of the Superior Court allowing a suspensive appeal or fixing the amount of security on the appeal-bond within ten judicial days after the judgment was signed.
Third — Because the judge of the Superior District Court did not, within ten judicial days after the signature of the judgment, cause the order for a suspensive appeal to be entered upon the minutes of the court as required by law.
Fourth — -Because the appeal was not taken and allowed in the manner and within the time required by law to operate as a suspensive appeal.
Fifth — Because the judgment was rendered upon confession.
It appears clearly that neither the motion in open court was made nor an order granting an appeal obtained within the required time.
The motion to dismiss must prevail. 21 An. 481; 20 An. 336; 17 An. 23.
It is ordered that the appeal in this case be dismissed.
Rehearing refused.